  Case 3:19-cv-02641-B-BH Document 5 Filed 05/12/20                     Page 1 of 1 PageID 43



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

SIXTO RIVERA BUSTILLOS, #54327-177,§
                                   §
          Petitioner,              §
vs.                                §                    Civil Action No. 3:19-CV-2641-B (BH)
                                   §
UNITED STATES OF AMERICA,          §
                                   §
          Respondent.              §                    Referred to U.S. Magistrate Judge

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

          After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. The case will be dismissed by separate judgment for failure to prosecute or follow court

orders.

          SIGNED this 12th day of May, 2020.



                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE
